In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk *571County (Blydenburgh, J.), entered November 20, 2000, as directed him to pay the defendant maintenance in the sum of $200 per week for 11 years.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
It is well settled that the amount and duration of maintenance is a matter committed to the trial court’s sound discretion (see Kahn v Kahn, 221 AD2d 320, 321; Feldman v Feldman, 194 AD2d 207, 217; Sperling v Sperling, 165 AD2d 338, 341). Under the circumstances presented here, the Supreme Court providently exercised its discretion in fashioning its maintenance award (see Castiglione v Castiglione, 259 AD2d 582, 583; Morrissey v Morrissey, 259 AD2d 472). O’Brien, J.P., Krausman, Schmidt and Cozier, JJ., concur.